IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                 No. 01-41074
                               Summary Calendar


UNITED STATES OF AMERICA,
                                                        Plaintiff-Appellee,
                                     versus
MOHAMMED GOUJIL,
                                                        Defendant-Appellant.



                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. C-01-CR-41-1

                                  May 16, 2002

Before POLITZ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Mohammed Goujil appeals his sentence for passport fraud under 18 U.S.C.

§ 1546(a), asserting that the district court erred in assessing a two-level upward

adjustment at sentencing based on obstruction of justice under U.S.S.G. § 3C1.1.



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Finding no error in Goujil’s sentence, we affirm.

      We review the district court’s application of the Sentencing Guidelines de

novo and its factual findings, such as a finding of obstruction of justice, for clear

error.1 We will uphold a sentence on appeal unless it was imposed in violation of

law; imposed as a result of an incorrect application of the sentencing guidelines;

or outside the range of the applicable sentencing guideline and is unreasonable. 2

The district court imposed the adjustment in the instant action after finding that

Goujil tried to threaten a witness via a letter, and that he lied to the court and to his

probation officer regarding his credentials and his reasons for not wanting to return

to Morocco. This conduct falls squarely within the list of behaviors cited in the

commentary to § 3C1.1 describing conduct that constitutes obstruction of justice.3

Accordingly, the district court did not err in assessing a two-level upward

adjustment for obstruction of justice.

      The sentence imposed by the district court is AFFIRMED.




      1
       United States v. Greer, 158 F.3d 228, 233 (5th Cir. 1998) (internal citations
omitted).
      2
          Id.
      3
          See U.S.S.G. § 3C1.1, comment (n.4).

                                           2